-1-
                      Nebraska A dvance Sheets
                       292 Nebraska R eports
                              STATE v. MUCIA
                              Cite as 292 Neb. 1




                  State of Nebraska, appellee, v.
                  Gregory M. Mucia, appellant.
                               ___ N.W.2d ___

                    Filed October 30, 2015.   No. S-14-070.

 1.	 Statutes: Judgments: Appeal and Error. The meaning of a statute is a
     question of law, on which an appellate court has an obligation to reach
     an independent conclusion irrespective of the decision made by the
     court below.
 2.	 Statutes: Legislature: Intent. In reading a statute, a court must deter-
     mine and give effect to the purpose and intent of the Legislature as
     ascertained from the entire language of the statute considered in its
     plain, ordinary, and popular sense.
 3.	 Obscenity: Minors. A person knowingly possesses child pornography
     in violation of Neb. Rev. Stat. § 28-813.01 (Cum. Supp. 2014) when he
     or she knows of the nature or character of the material and of its pres-
     ence and has dominion or control over it.

  Petition for further review from the Court of Appeals,
Irwin, Inbody, and Pirtle, Judges, on appeal thereto from the
District Court for Lancaster County, K aren B. Flowers, Judge.
Judgment of Court of Appeals affirmed.

   Sean J. Brennan for appellant.

  Douglas J. Peterson and Jon Bruning, Attorneys General,
and Melissa R. Vincent for appellee.

  Heavican, C.J., Wright, Connolly, McCormack, Miller-
Lerman, and Cassel, JJ.
                                     -2-
                         Nebraska A dvance Sheets
                          292 Nebraska R eports
                               STATE v. MUCIA
                               Cite as 292 Neb. 1

      McCormack, J.
                     NATURE OF CASE
   We granted further review of the Nebraska Court of Appeals’
opinion that affirmed the conviction of appellant, Gregory M.
Mucia, of possession of child pornography.1 The issue raised
in the State’s petition concerns the meaning of the phrase
“knowingly possess” as used in Neb. Rev. Stat. § 28-813.01
(Cum. Supp. 2014), which makes it illegal to “knowingly pos-
sess any visual depiction” of child pornography.
                        BACKGROUND
   Though the relevant facts are summarized below, greater
detail may be found in the Court of Appeals’ opinion.2
   In 2011, Mucia was 23 years old and living with his
younger brother in an apartment in Lincoln, Nebraska. On
October 24, a search warrant for that apartment was issued
after law enforcement software had detected 10 files sus-
pected to be child pornography “available for sharing” from
an Internet protocol address linked to the apartment. The next
day, Corey Weinmaster, a Lincoln Police Department investi-
gator, executed the warrant and lawfully seized Mucia’s two
laptop computers.
   A forensic search of the computers produced evidence of
child pornography. Most notably, four videos of child por-
nography were located in a folder created by a file-sharing
program; that folder had been placed within a “Music” folder.
In addition to the four videos in that folder, Weinmaster
found 14 files in the recycle bin on Mucia’s computer, which
Weinmaster later testified were still accessible and able to be
restored. Weinmaster also recovered a number of incomplete
files, files recovered from the browser cache, and link files,
which Weinmaster testified were related to child pornography.
   At his 2-day bench trial, Mucia admitted to using file-
sharing programs to download multiple pornographic images

 1	
      State v. Mucia, 22 Neb. Ct. App. 821, 862 N.W.2d 89 (2015).
 2	
      Id.
                                      -3-
                         Nebraska A dvance Sheets
                          292 Nebraska R eports
                                STATE v. MUCIA
                                Cite as 292 Neb. 1

and videos at once, i.e., “‘batch downloading’” pornography.
Mucia testified that he intended to obtain adult pornography
and that he never intentionally searched for or intentionally
obtained child pornography.
   Mucia admitted there were times he suspected some of the
files he downloaded contained child pornography. But Mucia
testified that when he saw or suspected that an image or video
depicted a child in a sexually explicit manner, he would delete
the file because he “didn’t want anything to do with child por-
nography” and “wasn’t interest[ed] in it at all.” Mucia testified
he was unaware that the four videos found by Weinmaster were
on his computer.
   The trial court found Mucia guilty of possession of child
pornography, age 19 and over, which is a Class IIA felony,
and sentenced him to 3 years’ probation. Mucia’s conviction
also caused him to be subject to the Nebraska Sex Offender
Registration Act.
   Mucia appealed his conviction to the Court of Appeals. Of
relevance to this review, Mucia assigned that the trial court
erred in finding that the State adduced sufficient evidence to
demonstrate Mucia “knowingly” possessed child pornography.
Mucia argued that the evidence showed he did not know-
ingly save illegal files, but “unintentionally received illegal
files and subsequently deleted them whenever he discovered
their presence.”3 He asserted that the “few undeleted files that
remained were not knowingly possessed,”4 and the State did
not present evidence to overcome that defense.
   In the Court of Appeals’ opinion, it determined that
“§ 28-813.01 requires sufficient proof that [Mucia] had the
specific intent to possess child pornography, and not merely
a general intent to download files that, unbeknownst to him,
turned out to be child pornography.”5 After finding such proof

 3	
      Brief for appellant at 17.
 4	
      Id.
 5	
      State v. Mucia, supra note 1, 22 Neb. Ct. App. at 830, 862 N.W.2d at 96.
                                      -4-
                         Nebraska A dvance Sheets
                          292 Nebraska R eports
                                STATE v. MUCIA
                                Cite as 292 Neb. 1

and resolving all other issues, the Court of Appeals affirmed
Mucia’s conviction.
   In response to the Court of Appeals’ interpretation of
§ 28-813.01, the State timely filed a petition for further review,
which was granted.
                    ASSIGNMENT OF ERROR
   In its petition for further review, the State assigns that “[t]he
Court of Appeals erred in finding that knowing possession of
child pornography in violation of Neb. Rev. Stat. § 28-813.01
(Cum. Supp. 2010) is a specific intent crime that requires the
State to prove the defendant intentionally sought out files
depicting child pornography.” (Emphasis in original.)
                 STANDARD OF REVIEW
  [1] The meaning of a statute is a question of law, on
which an appellate court has an obligation to reach an inde-
pendent conclusion irrespective of the decision made by the
court below.6
                          ANALYSIS
   In both the State’s brief and at oral argument, the State
places great emphasis on the classification of the violation of
§ 28-813.01 as a “general intent” or “specific intent” crime.
The State argues that violation of § 28-813.01 is a “general
intent” crime and that the Court of Appeals inaccurately
classified it as a “specific intent” crime.7 The State is con-
cerned that the Court of Appeals’ interpretation of § 28-813.01
requires the State to prove, in a child pornography case, that
the defendant intentionally “sought out” child pornography
and “exclude[s] from the statute’s reach any person who
comes into possession of child pornography unintentionally
but nevertheless decides to keep it.”8

 6	
      State v. Lasu, 278 Neb. 180, 768 N.W.2d 447 (2009).
 7	
      Memorandum brief for appellee in support of petition for further review
      at 6-9.
 8	
      Id. at 9.
                                        -5-
                          Nebraska A dvance Sheets
                           292 Nebraska R eports
                                 STATE v. MUCIA
                                 Cite as 292 Neb. 1

   We do not believe the classification of the violation of
§ 28-813.01 as a “general intent” or “specific intent” crime is
helpful in determining what the statute requires. These terms
have been the source of considerable confusion, perhaps
because of the inconsistent definitions given to these terms
over time.9 Indeed, the Court of Appeals and the State appear
to define these terms differently. The Court of Appeals used
the terms “specific intent” and “general intent” to distinguish
between an intent to possess child pornography and an “intent
to possess files that, unbeknownst to the defendant, turn out
to be child pornography.”10 The State, on the other hand,
appears to use the term “general intent” the way the Court
of Appeals used “specific intent,” and uses “specific intent”
to mean that a defendant must have intentionally sought out
files depicting child pornography in order to have violated
§ 28-813.01.
   We return to the language of § 28-813.01(1), which pro-
vides: “It shall be unlawful for a person to knowingly possess
any visual depiction of sexually explicit conduct . . . which has
a child . . . as one of its participants or portrayed observers.”
The issue faced by the Court of Appeals, and the issue we
face today, is the meaning of the phrase “knowingly possess.”
   [2] In reading a statute, a court must determine and give
effect to the purpose and intent of the Legislature as ascer-
tained from the entire language of the statute considered in its
plain, ordinary, and popular sense.11
   Section 28-813.01 makes no reference to the intentional
seeking of child pornography, and the State mischaracterizes
the Court of Appeals’ opinion as “interpreting § 28-813.01 to
require proof that the defendant intentionally sought out files

 9	
      See 1 Wayne R. LaFave, Substantive Criminal Law § 5.2(e) (2d ed.
      2003) (citing courts’ various definitions of “general intent” and “specific
      intent”).
10	
      State v. Mucia, supra note 1, 22 Neb. Ct. App. at 830, 862 N.W.2d at 96.
11	
      State v. Huff, 282 Neb. 78, 802 N.W.2d 77 (2011); State v. Lasu, supra
      note 6.
                                       -6-
                          Nebraska A dvance Sheets
                           292 Nebraska R eports
                                 STATE v. MUCIA
                                 Cite as 292 Neb. 1

depicting child pornography.”12 Although the Court of Appeals
did note that “the State was unable to adduce direct evi-
dence that Mucia intentionally sought out child pornography
files,” the Court of Appeals never indicated such evidence was
required.13 Instead, the Court of Appeals held that “§ 28-813.01
requires sufficient proof that [Mucia] had the specific intent to
possess child pornography.”14 The Court of Appeals stated
that despite the lack of direct evidence that Mucia intention-
ally sought out child pornography, “the evidence [actually
adduced] circumstantially supports a conclusion that Mucia
knowingly possessed child pornography.”15
   In reaching the conclusion that a conviction under
§ 28-813.01 requires proof of the “specific intention to possess
child pornography,” the Court of Appeals stated it was unable
to locate any Nebraska cases on the question but found State
v. Schuller16 instructive.
   In Schuller, this court found that the evidence was suffi-
cient to support a finding that the defendant had knowingly
possessed child pornography. The defendant admitted to pur-
posefully searching the Internet for child pornography, down-
loading child pornography, and watching child pornography
before deleting it. Despite the defendant’s efforts to delete the
files, remnants of the files remained on his hard drive at the
time it was confiscated.
   We applied the common-law principle of constructive pos-
session, which “may be proved by mere ownership, domin-
ion, or control over contraband itself, coupled with the intent
to exercise control over the same,”17 and explained that the

12	
      Memorandum brief for appellee in support of petition for further review at
      9 (emphasis omitted) (emphasis supplied).
13	
      State v. Mucia, supra note 1, 22 Neb. Ct. App. at 832, 862 N.W.2d at 98.
14	
      Id. at 830, 862 N.W.2d at 96 (emphasis supplied).
15	
      Id. at 832, 862 N.W.2d at 98 (emphasis supplied).
16	
      State v. Schuller, 287 Neb. 500, 843 N.W.2d 626 (2014).
17	
      Id. at 511, 843 N.W.2d at 635.
                                           -7-
                              Nebraska A dvance Sheets
                               292 Nebraska R eports
                                     STATE v. MUCIA
                                     Cite as 292 Neb. 1

remnants of the files on the defendant’s hard drive, coupled
with the fact that he “repeatedly searched for, downloaded,
viewed, and deleted child pornography,”18 constituted knowing
possession, not merely viewing.
   We acknowledged there was “no question that [the defend­
ant] knowingly possessed those files,”19 because his confession
confirmed he acted knowingly. But we emphasized that the
defendant “did not simply click on an innocuous banner adver-
tisement and end up at a child pornography Web site”20; he
knowingly downloaded them.
   In response to the defendant’s argument in Schuller, that
downloading alone could not be sufficient evidence of posses-
sion, we said:
      [W]e agree that just because child pornography was
      downloaded onto a computer does not necessarily mean
      that there was knowing possession. Take, for example,
      a person who was legally browsing adult pornography
      online but mistakenly clicked on a link leading him to
      a child pornography Web site, which he immediately
      closed. The record shows that, in such a situation, child
      pornography would be downloaded to the computer’s
      “cache” folder as temporary Internet files, through no
      further action by the user. In such a case, the person
      would not be guilty of knowingly possessing child por-
      nography—he neither downloaded the files knowingly
      nor constructively possessed them, because there was no
      intent to control them.21
We then explained that such was not the case in Schuller.
   We have previously said that the meaning of “knowingly”
in a criminal statute commonly imports a perception of facts

18	
      Id.   at   509, 843 N.W.2d at 633.
19	
      Id.   at   512, 843 N.W.2d at 635 (emphasis in original).
20	
      Id.   at   511, 843 N.W.2d at 635.
21	
      Id.   at   514, 843 N.W.2d at 636.
                                       -8-
                         Nebraska A dvance Sheets
                          292 Nebraska R eports
                                STATE v. MUCIA
                                Cite as 292 Neb. 1

required to make up the crime.22 That evidentiary standard
has been routinely used in cases where a defendant has been
charged with possessing contraband other than child pornog-
raphy. For example, we have said that a person knowingly
possesses a controlled substance when he or she knows of the
nature or character of the substance and of its presence and has
dominion or control over it.23 We see no reason for a different
standard when the contraband is child pornography.
   [3] Accordingly, we hold that a person knowingly possesses
child pornography in violation of § 28-813.01 when he or she
knows of the nature or character of the material and of its
presence and has dominion or control over it. The means or
methods of exercising dominion or control over an electronic
image may well differ from those typically applicable to physi-
cal contraband. But we need not address such questions in the
case before us.
   We note that Mucia does not challenge the Court of
Appeals’ conclusion that there was sufficient circumstantial
evidence to support a finding that Mucia knowingly pos-
sessed child pornography. We therefore do not question that
finding.
                          CONCLUSION
   Our holding is consistent with the Court of Appeals’ opin-
ion, and we therefore affirm.
                                                 A ffirmed.
   Stacy, J., not participating.

22	
      See, State v. Mills, 199 Neb. 295, 258 N.W.2d 628 (1977); R. D. Lowrance,
      Inc. v. Peterson, 185 Neb. 679, 178 N.W.2d 277 (1970).
23	
      See, State v. Howard, 282 Neb. 352, 803 N.W.2d 450 (2011); State v.
      Neujahr, 248 Neb. 965, 540 N.W.2d 566 (1995); State v. DeGroat, 244
Neb. 764, 508 N.W.2d 861 (1993).

  Connolly, J., concurring.
  I agree with the majority’s implicit conclusion that under
Neb. Rev. Stat. § 28-813.01 (Cum. Supp. 2014), a person
                                       -9-
                          Nebraska A dvance Sheets
                           292 Nebraska R eports
                                 STATE v. MUCIA
                                 Cite as 292 Neb. 1

knowingly possesses child pornography on a computer when
the person exercises dominion or control over the computer or
any external component containing the images; knows that the
images are stored on the computer or external component; and
knows that they depict sexually explicit conduct involving a
child.1 I write separately because I believe the Nebraska Court
of Appeals incorrectly characterized the statute as a specific
intent crime. Additionally, I part company with the majority’s
suggestion that the concepts of general and specific intent are
too ill defined to be helpful in determining the proof require-
ments of criminal offenses.
   It is true that the distinction between general and specific
intent is sometimes confusing. And the answer is not always
obvious. But the distinction was clearly relevant in the Court of
Appeals’ decision: “§ 28-813.01 requires sufficient proof that
[a defendant] had the specific intent to possess child pornog-
raphy, and not merely a general intent to download files that,
unbeknownst to him, turned out to be child pornography.”2
This is the holding that the State has petitioned this court to
further review.
   I acknowledge that this is a difficult issue, primarily because
of a paucity of published opinions deciding this issue.3 But
there are well-reasoned unpublished decisions holding that
the possession of child pornography is a general intent crime.4
And the Court of Appeals’ conclusion that § 28-813.01 sets
forth a specific intent crime is against the weight of the

 1	
      See U.S. v. Wright, 625 F.3d 583 (9th Cir. 2010).
 2	
      State v. Mucia, 22 Neb. Ct. App. 821, 830, 862 N.W.2d 89, 96 (2015).
 3	
      See, e.g., State v. Cooley, 165 So. 3d 1237 (La. App. 2015).
 4	
      See, United States v. Ballieu, 480 Fed. Appx. 494 (10th Cir. 2012); United
      States v. Larson, 346 Fed. Appx. 166 (9th Cir. 2009); U.S. v. Benz, No.
      4:13CR3121, 2015 WL 575094 (D. Neb. Feb. 11, 2015) (unpublished
      memorandum and order); People v. Artieres, No. A123661, 2011 WL
901985 (Cal. App. Mar. 16, 2011) (unpublished opinion). See, also, U.S. v.
      Dyer, 589 F.3d 520 (1st Cir. 2009).
                                      - 10 -
                         Nebraska A dvance Sheets
                          292 Nebraska R eports
                                STATE v. MUCIA
                                Cite as 292 Neb. 1

authority, even if much of it is unpublished. Besides, the
Court of Appeals’ holding is contrary to our holding and state-
ments in State v. Thurman.5
   In Thurman, we rejected the defendant’s argument that
because his convictions for first degree sexual assault and false
imprisonment were general intent crimes, they could not be the
predicate offense underlying his conviction for use of a weapon
to commit a felony. We acknowledged that we have held an
unintentional crime cannot be the predicate offense.6 But we
rejected the argument that first degree sexual assault, which
contains no mens rea component,7 could not be a predicate
offense. We reasoned that it does not lack an intent compo-
nent. Citing State v. Koperski,8 we stated that for general intent
crimes, the defendant’s intent is inferred from his commission
of the acts constituting the elements of the crime.
   Perhaps we could have been more explicit. But we implicitly
meant that for general intent crimes, the State is only required
to prove that a defendant intended to commit the acts pro-
scribed by statute and that this intent is shown by proving that
the defendant did commit those acts.
   In support of our conclusion that false imprisonment—
which has a “knowledge” mens rea component9—is also a
general intent crime, we quoted the U.S. Supreme Court’s
decision in United States v. Bailey10:
      The U.S. Supreme Court has held that “‘the limited
      distinction between knowledge and purpose has not
      been considered important since “there is good reason
      for imposing liability whether the defendant desired or

 5	
      State v. Thurman, 273 Neb. 518, 730 N.W.2d 805 (2007).
 6	
      See id., citing State v. Ring, 233 Neb. 720, 447 N.W.2d 908 (1989).
 7	
      See Neb. Rev. Stat. § 28-319(1) (Reissue 2008).
 8	
      State v. Koperski, 254 Neb. 624, 578 N.W.2d 837 (1998).
 9	
      Neb. Rev. Stat. § 28-314(1) (Reissue 2008).
10	
      United States v. Bailey, 444 U.S. 394, 100 S. Ct. 624, 62 L. Ed. 2d 575
      (1980).
                                    - 11 -
                        Nebraska A dvance Sheets
                         292 Nebraska R eports
                              STATE v. MUCIA
                              Cite as 292 Neb. 1

      merely knew of the practical certainty of the results.”’”
      The Court also noted that “‘purpose’ corresponds loosely
      with the common-law concept of specific intent, while
      ‘knowledge’ corresponds loosely with the concept of gen-
      eral intent.”
         Given this “limited distinction,” it is clear that since
      the State must show [the defendant] acted knowingly in
      order to show he falsely imprisoned [the victim], such a
      requirement is an indication that first degree false impris-
      onment as charged in this case is a general intent crime.
      As noted above, with a general intent crime, a showing of
      intent by the State is required, but may be inferred from
      the commission of the acts constituting the elements of
      the crime.11
   In sum, in Thurman, we rejected the defendant’s argument
that false imprisonment could not be the predicate offense for
use of a weapon to commit a felony because the “knowingly”
component of § 28-314 showed it was a general intent crime;
as such, the defendant must have intended to commit the acts
that the statute proscribed. That conclusion is consistent with
other cases in which we have discussed the distinction between
general and specific intent crimes.
   For example, in State v. Tucker,12 we discussed the g­ eneral/
specific intent distinction because it was relevant to reject-
ing the defendant’s argument that his convictions were
inconsistent:
         We find no inherent inconsistency between the trial
      court’s rejection of the murder charges and its conclusion
      that [the defendant] had committed intentional assault
      or intentional terroristic threats. . . . While it may at
      first appear the judge concluded the same act was both
      intentional and unintentional, a closer examination of the

11	
      Thurman, supra note 5, 273 Neb. at 525, 730 N.W.2d at 812 (emphasis
      supplied), quoting Bailey, supra note 10.
12	
      State v. Tucker, 278 Neb. 935, 774 N.W.2d 753 (2009).
                                      - 12 -
                         Nebraska A dvance Sheets
                          292 Nebraska R eports
                                STATE v. MUCIA
                                Cite as 292 Neb. 1

     object of the mens rea for the different offenses reveals
     that the crimes do not involve the same act and that the
     judge’s findings were reconcilable.
        Both first and second degree murder are specific intent
     crimes. Thus, by acquitting [the defendant] of first and
     second degree murder, the trial court made the implicit
     finding that [the defendant] lacked the specific intent to
     kill and that he also lacked the specific intent to commit
     any of the listed felonies for felony murder. . . .
        The crime of terroristic threats requires the specific
     intent to terrorize, not an intent to kill, and it is not one of
     the felonies listed for felony murder. Assault is a general
     intent crime that requires only the intent to commit the
     assault, and not the specific injury that results. Assault
     also is not a listed predicate felony for felony murder. It
     was consistent for the court to conclude that [the defend­
     ant] intended to commit assault but did not intend for
     [the victim] to die as a result of the assault. It was like-
     wise legally consistent for the court to conclude that [the
     defendant] intended to terrorize [the victim], but did not
     intend to kill him.13
   Thurman and Tucker illustrate that the distinction between
general and specific intent crimes is frequently a relevant con-
sideration. And our case law seems to be generally consistent
with the explanation in Tucker of these terms.14 In short, for
specific intent crimes, a defendant must have intended to cause
a specific result by his conduct.15 For example, in State v.
Ramsay,16 we held that

13	
      Id. at 942-43, 774 N.W.2d at 759-60.
14	
      See, e.g., Thurman, supra note 5; State v. Robbins, 253 Neb. 146, 570
N.W.2d 185 (1997); State v. Williams, 243 Neb. 959, 503 N.W.2d 561
      (1993). See, also, 25 Am. Jur. 2d Drugs and Controlled Substances § 156
      (2014).
15	
      See, Black’s Law Dictionary 931 (10th ed. 2014); 21 Am. Jur. 2d Criminal
      Law § 119 (2008 & Cum. Supp. 2015).
16	
      State v. Ramsay, 257 Neb. 430, 436, 598 N.W.2d 51, 56 (1999).
                                     - 13 -
                        Nebraska A dvance Sheets
                         292 Nebraska R eports
                               STATE v. MUCIA
                               Cite as 292 Neb. 1

      because the offense of unlawful discharge of a firearm
      requires a specific intent, in order to convict [the defend­
      ant] as an aider and abettor, the State was required to
      prove either that he intended to discharge a firearm into
      the residence or that he knew that [the principal] pos-
      sessed such an intent prior to committing the act.
   In contrast, when a statute simply proscribes specified con-
duct, the statute sets forth a general intent crime and the State
only needs to show that the defendant knew what he was
doing—i.e., understood the nature of his acts—and intended
to commit the acts that constitute the crime. The State does
not have to prove that the defendant intended to cause a pro-
scribed result or to violate a specific statute.17 And in Thurman,
we applied the same principles to an offense with a mens rea
requirement of knowledge.
   It is true that in Bailey, the U.S. Supreme Court stated that
the distinction between general and specific intent crimes has
been a source of confusion because, historically, courts have
not consistently used the terms to mean the same thing.18 For
that reason, the Court stated that the Model Penal Code substi-
tutes a hierarchy of culpable mental states—acting with pur-
pose, knowledge, recklessness, or negligence.19
   But the Court acknowledged that even under the Model
Penal Code’s hierarchy, the distinction between the mental
states of knowledge and purpose remains the most significant
and esoteric; it pointed out that for some crimes, that distinc-
tion remains important.20 That is, punishment for some crimes
hinges on a mental state that shows a heightened culpability.21
Similarly, legal commentators have pointed out that although

17	
      See, Black’s Law Dictionary, supra note 15; 21 Am. Jur. 2d, supra note
      15, § 118.
18	
      See Bailey, supra note 10.
19	
      See, id.; Model Penal Code § 2.02, 10A U.L.A. 92 (2001).
20	
      See Bailey, supra note 10.
21	
      See id.
                                      - 14 -
                         Nebraska A dvance Sheets
                          292 Nebraska R eports
                                STATE v. MUCIA
                                Cite as 292 Neb. 1

the Model Penal Code has abandoned the distinction between
general intent and specific intent, the distinction “is not with-
out importance in the criminal law.”22 Our case law is con­
sistent with that statement.
   In particular, the distinction between general and specific
intent is important when a defendant claims that his or her
diminished capacity should be a defense to a crime, because
that defense is irrelevant to general intent crimes.23 Additionally,
when a statute fails to specify a mental state, many courts have
held that the statute sets out a general intent crime.24 We have
followed this reasoning.25
   So, I do not think we should imply that the general/specific
intent dichotomy is archaic or irrelevant. Instead, we should
focus on the more important issue that the U.S. Supreme Court
discussed in Bailey: whether a required mental state applies to
every element of the crime.26 And this analysis will sometimes
require courts to ask what kind of culpability is needed for
each material element to establish the offense.
   As stated, the Court of Appeals concluded that under
§ 28-813.01, a defendant must have a specific intent to pos-
sess child pornography, and not merely a general intent to
download files that, unbeknownst to him, turned out to be
child pornography. I agree that the statute does not criminal-
ize the downloading of electronic files with child pornography
unless the evidence establishes that the defendant knew the
files contained child pornography. A person cannot know-
ingly possess contraband unless he or she knows the nature of
the material.

22	
      See 1 Wayne R. LaFave, Substantive Criminal Law § 5.2(e) at 355 (2d ed.
      2003).
23	
      See, e.g., U.S. v. Jackson, 248 F.3d 1028 (10th Cir. 2001). Compare State
      v. Dubray, 289 Neb. 208, 854 N.W.2d 584 (2014).
24	
      See 21 Am. Jur. 2d, supra note 15, § 118.
25	
      See Koperski, supra note 8.
26	
      See Bailey, supra note 10.
                                     - 15 -
                        Nebraska A dvance Sheets
                         292 Nebraska R eports
                               STATE v. MUCIA
                               Cite as 292 Neb. 1

   Contrary to the State’s argument, this conclusion does not
require the State to prove that a defendant intentionally sought
out files depicting child pornography. The Legislature did not
proscribe knowingly receiving child pornography; it proscribed
knowingly possessing it.27 Yet, the Court of Appeals incorrectly
held that the statute requires proof that a defendant had the
specific intent to possess child pornography.
   Because this is a general intent statute, the State is only
required to show that Mucia knowingly possessed child por-
nography, not that he purposefully possessed it. And I do
not think this is a case in which the distinction between pur-
poseful and knowing possession is irrelevant. For example,
if a fact finder determines that a defendant had dominion or
control over a computer and knew that child pornography
was stored on it, the defendant would be guilty of knowingly
possessing child pornography even if the defendant allowed
access to another person who had downloaded the materials to
the computer.28
   The Legislature’s intent in prohibiting the possession of
child pornography is clearly to stop activities that perpetuate
the sexual exploitation of children.29 Possessing child por-
nography is an activity that perpetuates this societal scourge
regardless of whether a person only knowingly possesses it or
purposefully possesses it. Accordingly, I would overrule the
Court of Appeals’ holding that § 28-813.01 requires the State
to prove that a defendant had the specific intent to possess
child pornography. The statute requires the State to prove a
defendant knowingly did so.
   In sum, contrary to the tenor of the majority opinion, I
believe that the distinction between general and specific intent
continues to have relevance in criminal law and that it has rel-
evance under § 28-813.01.

27	
      Compare 18 U.S.C. § 2252A(a)(2) and (a)(5)(B) (2012).
28	
      See Wright, supra note 1.
29	
      Compare Annot., 2 A.L.R. Fed. 2d 533, § 2 (2005).